Citation Nr: 1512200	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-04 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran was scheduled for a hearing by videoconference technology in October 2014.  However, prior to the scheduled hearing, the Veteran submitted a statement to the RO indicating that he no longer wished to have a hearing.


FINDINGS OF FACT

1.  The evidence is in equipoise concerning whether bilateral hearing loss is related to active service.

2.  The evidence is in equipoise concerning whether tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claims for service connection for right ear hearing loss and tinnitus.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).


Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Under VA regulations, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  Moreover, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis

The Veteran contends his hearing loss is due to noise and other environmental exposure incurred during active service.  Specifically, he states his hearing loss is due to firing light antitank weapons while serving in the Republic of Vietnam in 1968; small arms fire; detonations of explosives; and operating heavy equipment.

In evaluating the claim, the Veteran's service treatment records have been reviewed.  On the audiological evaluation at induction in July 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
15

20
LEFT
10
-5
15

15

On the audiological evaluation at separation in July 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30

25
LEFT
5
5
10

25

The remaining service treatment records do not show complaints or treatment referable to the ears.  

With regard to the Veteran's contentions of in-service noise exposure, a review of his DD 214 reveals that the Veteran served in the Republic of Vietnam for 11 months and 19 days.  The Veteran's military occupational specialty was as a Welder and he served with an Engineer Battalion.  He received a Vietnam Campaign Medal, a Vietnam Service Medal, and he was noted as an expert at the M-14 and M-16 weapons.  Because the above information is found to be consistent with the facts and circumstances of the Veteran's service, the Board concedes that the Veteran was exposed to noise during active service.  38 U.S.C.A. § 1154(a).

Having determined that the Veteran was exposed to noise, the remaining question for consideration is whether such exposure resulted in a chronic hearing loss disability and/or tinnitus.

A July 2005 private provider's treatment records indicates that the Veteran reported hearing loss and tinnitus beginning in 1968 when he served in the Republic of Vietnam.

The Veteran filed his initial claim for compensation in March 2011.  

The Veteran underwent a VA audiological evaluation in June 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
65
75
75
LEFT
5
30
70
75
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  As a civilian, he had done construction work and welding with hearing protection.  The Veteran reported being a supervising maintenance manager for the previous 18 or 19 years with no noise exposure.  

The examiner indicated that the Veteran's separation examination showed no hearing loss by VA standards.  The examiner also indicated that since the Veteran had a history of civilian occupational noise exposure, his hearing loss and tinnitus are less likely than not caused by military noise exposure.

In sum, the evidence of record demonstrates in-service acoustic trauma.  Moreover, the Veteran has reported a continuity of symptomatology.  As hearing loss and tinnitus are capable of lay observation, such reported his constitutes competent evidence in support of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board is particularly persuaded by the notation in private treatment records more than 5 years prior to his claim for disability benefits; indicating that tinnitus and hearing loss had begun during service.  This statement was made for treating purposes, not to establish a basis for compensation.  Considering the circumstances of the statement, the Board finds it credible and assigns it significant probative value.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the VA examiner did not account for the Veteran's reported continuity of symptoms and did not note that there was some change in the Veteran's hearing from induction to separation.  

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)(West 2002)), the Board finds that the positive and negative evidence in this claim is in equipoise with respect to the claim for service connection for tinnitus and bilateral hearing loss and thus service connection is warranted.


ORDER

Service connection for bilateral hearing loss is allowed.

Service connection for tinnitus is allowed.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


